




ACCELERATION AGREEMENT
THIS ACCELERATION AGREEMENT (“Agreement”), dated as of May 23, 2012 (the
“Effective Date”), is by and between Jon E. Eliassen an individual
(“Associate”), and Red Lion Hotels Corporation, a Washington corporation (the
“Company”).


BACKGROUND
It is expected that the Company may from time to time consider the possibility
of an acquisition by another company or other change of control transaction, and
has retained an investment advisor regarding such circumstances. The Company
recognizes that such consideration can be a distraction to the Associate and can
cause the Associate to consider alternative employment opportunities. The
Company has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Associate, notwithstanding the possibility or occurrence of a
Change of Control (as defined below) of the Company.
The Board of Directors (“Board”) further believes it is in the best interests of
the Company and its stockholders to provide the Associate with an incentive to
continue his or her employment and to motivate the Associate to maximize the
value of the Company upon a Change of Control for the benefit of its
stockholders.
AGREEMENT
In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Associate by the Company, the parties agree as
follows:
ARTICLE I – RESTRICTED STOCK UNITS AND STOCK OPTIONS
Section 1.01    Restricted Stock Units. During Associate’s employment with the
Company, Associate has been granted as a retention incentive certain restricted
stock units. All unvested restricted stock units shall be subject to accelerated
vesting upon a Change of Control if the Change of Control results in either (i)
ownership of the Company by a non-publicly traded entity such that the stock is
no longer liquid or (ii) ownership of the Company by a publicly traded entity
that has not agreed as part of any purchase and sale agreement to continue the
Associate’s unvested restricted stock units and stock options in substantially
the same form as existed immediately prior to the Change of Control.
Section 1.02 The term “Change of Control” shall mean (i) a merger,
consolidation, reorganization or other extraordinary transaction that results in
the stockholders of the Company immediately prior to the completion of that
transaction owning less than 50% of the combined voting power of the capital
stock of the surviving company immediately following such completion; (ii) the
majority of the Company’s Board consists of individuals other than “Incumbent
Directors”,


--------------------------------------------------------------------------------




which shall mean the members of the Board as of the date of this Agreement and
any other persons becoming directors subsequent to the date of this Agreement
whose election or nomination for election was supported by a majority of the
directors who then comprised the Incumbent Directors; (iii) the Company adopts
of plan of liquidation providing for distribution of all or substantially all of
the assets of the Company on a consolidation basis; or (iv) the Company sells
all or substantially all of its assets on a consolidated basis in a single
transaction or series of transactions.


ARTICLE III– MISCELLANEOUS
Section 2.01    Term of Agreement. This Agreement shall be effective until
December 31, 2013; provided, however, that if the Associate is terminated by the
Company for Cause or voluntarily terminates his or her employment with the
Company at any time prior to a Change of Control, this Agreement shall expire on
the effective date of such termination and the Company shall have no further
obligations under this Agreement.
Section 2.02    At-Will Employment. Nothing in this Agreement shall be construed
as altering the at-will employment arrangement or as guaranteeing employment for
any period of time.
Section 2.03    Withholding, etc. The Company shall make such deductions,
withholdings and other payments from all sums payable to Associate pursuant to
this Agreement that are required by law or as Associate requests for taxes and
other charges.
Section 2.04    Arbitration. If any dispute between the parties arises out of
this agreement, such dispute shall be finally resolved by binding arbitration
conducted in Spokane, Washington in accordance with the commercial rules of the
American Arbitration Association then in effect. Any such arbitration shall be
conducted before a single arbitrator. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.
Section 2.05    Assignment. This Agreement shall inure to the benefit of and
shall be binding upon the successors and the assigns of the Company. This
Agreement is personal and specific to Associate and may not be assigned by the
Associate.
Section 2.06    Severability. If any provision of the Agreement shall be found
invalid by any court of competent jurisdiction, such findings shall not affect
the validity of the other provisions hereof and the invalid provisions shall be
deemed to have been severed herefrom.
Section 2.07    Applicable Law. This Agreement is entered into and executed in
the State of Washington and shall be governed by the laws of such State without
regard to principles of conflicts of laws.
Section 2.08    Counterparts. This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
Section 2.09    Attorneys’ Fees. In the event any party hereto commences
arbitration or legal


--------------------------------------------------------------------------------




action to enforce this Agreement, the prevailing party shall be entitled to
reimbursement of its reasonable attorneys’ fees, costs and expenses incurred in
such action.
Section 2.10    Non-Integration. This Agreement shall be in addition to, and
does not supercede or limit, any other agreements between the parties hereto.
Section 2.11    Confidentiality. The terms and conditions of this Agreement and
the fact of its existence shall be kept strictly confidential by the Associate.
Any breach by the Associate of this Section 2.11 shall result in a forfeiture of
any rights provided hereunder and shall be grounds for disciplinary action in
accordance with the Company’s usual policies.
Section 2.12    Other Benefits. Nothing set forth in this Agreement shall
operate to negate, diminish or replace any other benefit to which an Associate
may otherwise be entitled in accordance with any Company benefit plan.
IN WITNESS WHEREOF, the parties hereto have executed this Associate Retention
Agreement as of the date set forth on the first page hereof.


RED LION HOTELS CORPORATION






By: /s/ Julie Shiflett


Name: Julie Shiflett


Its:_EVP, Chief Financial Officer






Jon E. Eliassen




/s/ Jon E. Eliassen
Signature
